19-22312-rdd        Doc 642       Filed 06/11/19       Entered 06/11/19 17:21:02               Main Document
                                                      Pg 1 of 4


                                                       Hearing Date: June 17, 2019 at 10:00 a.m. (Eastern)

MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
Lorenzo Marinuzzi
Todd M. Goren
Jennifer L. Marines
Erica J. Richards

Counsel to the Official Committee of
Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
                                                                       )
In re:                                                                 )        Chapter 11
                                                                       )
WINDSTREAM HOLDINGS, INC., et al.,                                     )        Case No. 19-22312 (RDD)
                                                                       )
                                   Debtors.1                           )        (Jointly Administered)
                                                                       )
                                                                       )


     STATEMENT OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    REGARDING THE DEBTORS’ MOTION TO EXTEND THE DEBTORS’ EXCLUSIVE
       PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
       THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

         The Official Committee of Unsecured Creditors (the “Committee”) of Windstream

Holdings, Inc. and its debtor affiliates, as debtors and debtors-in-possession (collectively, the

“Debtors”), by and through its undersigned counsel, hereby files this statement (“Statement”)

regarding the Debtors’ Motion to Extend the Debtors’ Exclusive Periods to File a Chapter 11

1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a complete list
of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.



ny-1665373
19-22312-rdd          Doc 642       Filed 06/11/19      Entered 06/11/19 17:21:02               Main Document
                                                       Pg 2 of 4


Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code [Docket

No. 581] (the “Exclusivity Motion).2 In support of this Statement, the Committee respectfully

represents as follows:

                                                 BACKGROUND

           1.       On February 25, 2019 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code with the Court. The Debtors are

authorized to continue operating their businesses and managing their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in these chapter 11 cases.

           2.       These chapter 11 cases are being jointly administered pursuant to Bankruptcy

Rule 1015(b) and the Order Directing Joint Administration of Chapter 11 Cases [Docket No.

56], entered on February 28, 2019.

           3.       On March 12, 2019, the United States Trustee for Region 2 appointed the

Committee [Docket No. 135].3

           4.       On March 27, 2019, the Debtors filed the Exclusivity Motion. In the Exclusivity

Motion, the Debtors request a 270-day extension of their exclusive period to file a plan from

June 25, 2019 to March 23, 2020 and a 330-day extension of their exclusive period to solicit

votes thereon from August 24, 2019 to May 22, 2020.

                                                  STATEMENT

           5.       Since the Petition Date, the Committee has worked with the Debtors and other

stakeholders to ensure that the Debtors’ exit from chapter 11 is value maximizing. Despite open

2
    Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Exclusivity Motion.
3
 The members of the Committee are: (a) Pension Benefit Guaranty Corporation; (b) Communication Workers of
America, AFL-CIO, CLC; (c) AT&T Services, Inc.; (d) VeloCloud Networks, Inc.; (e) Crown Castle Fiber; (f) LEC
Services, Inc.; and (g) UMB Bank.


                                                           2
ny-1665373
19-22312-rdd       Doc 642       Filed 06/11/19      Entered 06/11/19 17:21:02               Main Document
                                                    Pg 3 of 4


channels of communication, it is too early to engage in meaningful restructuring discussions with

the Debtors. Indeed, the Committee’s professionals just received the Debtors’ business plan and

related materials earlier today.         It is impossible to form any concrete views regarding a

reorganization plan until the business plan has been fully vetted.

        6.       The Committee is aware of the circumstances leading up to the Debtors’

bankruptcy filing, and is sympathetic to the Debtors’ need to extend its exclusive periods to file a

plan and solicit acceptances thereof at this time. However, the Committee believes that the

Debtors’ request for a 270-day extension of their plan filing exclusivity period (and a 330-day

extension of their plan solicitation exclusivity period) is unwarranted. Since the filing of the

Exclusivity Motion, the Committee has worked with the Debtors, as well as other stakeholders,

to resolve this issue. As a result of these discussions, the Debtors have agreed to reduce the

requested extension of their plan filing exclusivity period to 180 days and their plan solicitation

exclusivity period to 240 days. The Committee believes that these extensions are reasonable

under the circumstances and adequately balance the Debtors’ need for additional time and the

rights of the Committee and other interested parties. Accordingly, the Committee does not

oppose approval of the Exclusivity Motion as modified as set forth herein.4




4
 The Committee reserves all rights, including its right to seek to terminate exclusivity during the extension term
should circumstances warrant.


                                                        3
ny-1665373
19-22312-rdd   Doc 642   Filed 06/11/19    Entered 06/11/19 17:21:02   Main Document
                                          Pg 4 of 4


Dated: June 11, 2019
      New York, New York

                                     Respectfully submitted,


                                     /s/ Lorenzo Marinuzzi
                                     MORRISON & FOERSTER LLP
                                     Lorenzo Marinuzzi
                                     Todd M. Goren
                                     Jennifer L. Marines
                                     Erica J. Richards
                                     250 W 55th St.
                                     New York, NY 10019
                                     Telephone: (212) 468-8000
                                     Facsimile: (212) 468-7900

                                     Counsel for the Official Committee of Unsecured
                                     Creditors




                                            4
ny-1665373
